Citation Nr: 1605915	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from January 1978 to January 1998.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia.

The Veteran has submitted an August 2014 written request to withdraw his prior Board videoconference hearing request.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reason set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

The Veteran failed to report to his scheduled VA examination in regard to his neck condition in May 2012.  In his July 2012 Notice of Disagreement, the Veteran stated that he failed to appear because he was on leave.  He stated that when he returned, he tried numerous times to reschedule his appointment to no avail.  He requested another VA appointment be scheduled.  In light of the Veteran's explanation, the Board finds good cause to grant the Veteran an additional VA examination.  See 38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the file.

2.  Schedule the Veteran for a VA examination conducted by an appropriate examiner as to the Veteran's claimed neck condition. 

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner is requested to:

(a)  Detail all diagnoses as to the Veteran's claimed neck condition.  

(b)  The examiner should then opine whether it is at least as likely as not that the Veteran's current neck condition was incurred in, aggravated by or otherwise related to his active military service.  The examiner should specifically address the Service Treatment Records which contain notation of neck tenderness and ache.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

